Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of April 8,
2013, by and between Sourcefire, Inc., a Delaware corporation (the “Company”),
and John Becker (“Executive”).

WHEREAS, the Company desires to employ Executive, and Executive is willing to
serve in the employ of the Company upon the terms and conditions provided in
this Agreement.

NOW THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree as follows:

1. Term of Agreement. Executive’s employment with the Company and the term of
this Agreement (the “Term”) shall commence on April 8, 2013 (the “Commencement
Date”) and shall continue until the fourth (4th) anniversary of the Commencement
Date on the terms and subject to the conditions set forth in this Agreement;
provided, that commencing on such fourth (4th) anniversary of the Commencement
Date and on each one (1)-year anniversary thereafter (such date and each one
(1)-year anniversary thereof, an “Extension Date”), this Agreement shall be
automatically renewed and extended, upon the same terms and conditions, for
successive one (1)-year periods, unless either party provides written notice at
least ninety (90) days prior to the applicable Extension Date of its intention
not to renew and extend the Term; provided, further, that if a Change in Control
(as defined in Section 8.4(d) of this Agreement) occurs during the Term, the
Term shall in no event terminate prior to the date that is thirteen (13) months
following the date of such Change in Control.

2. Duties and Scope of Employment.

2.1 Positions and Duties. During the Term, Executive shall serve as the
Company’s Chief Executive Officer, and will render such business and
professional services in the performance of his duties as may reasonably be
assigned to him from time to time by the Board of Directors of the Company (the
“Board”). In this position, Executive will be the highest-ranking executive
officer of the Company, with such powers, responsibilities and authorities
customary for the chief executive officer of corporations of the size, type and
nature of the Company.

2.2 Board Membership. Executive shall be appointed to serve as a member of the
Board as of the Commencement Date, to serve an initial term through the next
annual meeting of the Company’s stockholders. Thereafter, at each annual meeting
of the Company’s stockholders where Executive’s term on the Board is due to
expire, the Company will nominate Executive to continue to serve as a member of
the Board, subject to law and any required stockholder approval. Executive’s
service as a member of the Board shall be without additional compensation.

2.3 Obligations. During the Term, Executive will devote Executive’s full
business time and reasonable best efforts to the performance of Executive’s
duties hereunder and will not



--------------------------------------------------------------------------------

engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided that nothing herein shall preclude Executive from (a) subject to the
prior approval of the Board, accepting appointment to or from continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization, (b) subject to the prior disclosure to the Board,
accepting appointments to any charitable organization or (c) managing his
personal investments and affairs; provided in each case, and in the aggregate,
that such activities do not interfere with Executive’s duties hereunder or
conflict with the terms of the Company’s Corporate Governance Guidelines or
Employee Proprietary Information, Inventions, and Non-Competition Agreement
executed by the Executive pursuant to Section 9 of this Agreement.

3. Base Salary. Commencing with the Commencement Date, the Company shall pay
Executive an initial base salary at the annual rate of $460,000, payable in
regular installments in accordance with the Company’s usual payment practices.
Executive shall be entitled to such increases (but not decreases) in Executive’s
base salary, if any, as may be determined on an annual basis in the sole
discretion of the Compensation Committee of the Board (the “Compensation
Committee”). Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

4. Annual Cash Incentives. With respect to each full fiscal year during the
Term, Executive shall be eligible to earn an annual performance bonus (the
“Annual Bonus”) with a target bonus opportunity of up to one hundred percent
(100%) of Executive’s Base Salary (the “Target Bonus”) under the Company’s
Annual Executive Incentive Plan (the “AIP”) or any successor thereto. The actual
amount earned, if any, may be more or less than the Target Bonus, depending on
the level of attainment of applicable goals. Any bonuses awarded under the AIP
shall be payable at the time and in the manner specified in the AIP. Executive’s
Annual Bonus for the fiscal year ending on December 31, 2013 shall not be
subject to pro-ration and shall be determined as if Executive’s Commencement
Date were January 1, 2013.

5. Long-Term Equity Arrangements.

5.1 Subject to the approval of the Compensation Committee, Executive shall be
awarded an initial grant of nonqualified stock options to purchase 140,000
shares of Common Stock of the Company (the “Initial Performance-Based Option
Grant”), subject to the vesting schedule and the other terms and conditions set
forth in the Company’s standard notice of performance-based stock option award
in the form substantially similar to Exhibit B1 attached hereto and the
Company’s standard stock option agreement in the form substantially similar to
Exhibit B3 attached hereto.

5.2 Subject to the approval of the Compensation Committee, Executive shall be
awarded an initial grant of nonqualified stock options to purchase 130,000
shares of Common Stock of the Company (the “Initial Service-Based Option
Grant”), subject to the vesting schedule and the other terms and conditions set
forth in the Company’s standard notice of service-based stock option award in
the form substantially similar to Exhibit B2 attached hereto and the Company’s
standard stock option agreement in the form substantially similar to Exhibit B3
attached hereto.



--------------------------------------------------------------------------------

5.3 Subject to the approval of the Compensation Committee, Executive shall be
awarded an initial grant of restricted stock units (“RSUs”) relating to 70,000
shares of Common Stock of the Company (the “Initial Performance-Based RSU
Award”), subject to the vesting schedule and the other terms and conditions set
forth in the Company’s standard notice of performance-based RSU awards in the
form substantially similar to Exhibit B4 attached hereto and the Company’s
standard RSU award agreement in the form substantially similar to Exhibit B6
attached hereto.

5.4 Subject to the approval of the Compensation Committee, Executive shall be
awarded an initial grant of RSUs relating to 60,000 shares of Common Stock of
the Company (the “Initial Service-Based RSU Award”), subject to the vesting
schedule and the other terms and conditions set forth in the Company’s standard
notice of service-based RSU awards in the form substantially similar to
Exhibit B5 attached hereto and the Company’s standard RSU award agreement in the
form substantially similar to Exhibit B6 attached hereto.

6. Employee Benefits.

6.1 Paid Time Off. During the Term, Executive shall be entitled to participate
in the Company’s employee benefit plans as in effect from time to time
(collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company, including
eligibility to accrue up to twenty (20) days of paid time off (“PTO”) per
calendar year, pro-rated for partial years of service, in accordance with the
Company’s policy on PTO accrual and use applicable to other senior executives of
the Company.

6.2 Life Insurance. During the Term, the Company to use commercially reasonable
efforts to provide Executive with supplemental life insurance with a coverage
amount equal to $2,500,000 through a non-equity economic benefit regime
split-dollar life insurance program, pursuant to which Executive can name the
beneficiary under the policy under the terms and subject to the conditions set
forth in an Endorsement Split Dollar Life Insurance Agreement in the form
substantially similar to Exhibit C attached hereto; provided Executive remains
responsible for any applicable taxes associated with such benefits.

7. Business Expenses. During the Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies and practices applicable to
senior executives.

8. Termination. Executive’s employment may be terminated by either party at any
time and for any reason and shall terminate automatically upon Executive’s
death. The Term shall expire automatically upon any termination of Executive’s
employment. Executive’s rights upon termination of employment with the Company
and its affiliates shall be governed by this Agreement and the terms of any
Employee Benefits under which Executive may have any rights upon termination of
employment. For the avoidance of doubt, other than pursuant to the terms of this
Agreement, Executive shall not be eligible to participate in, or otherwise
receive any termination-related payments or benefits under any severance, change
in control or similar plan, program or policy otherwise maintained by the
Company or any of its affiliates.



--------------------------------------------------------------------------------

8.1 Termination by the Company for Cause, due to Executive’s death or Disability
or by Executive without Good Reason. If Executive’s employment is terminated by
the Company for Cause, or due to Executive’s death or Disability, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(a) Base Salary through the date of termination;

(b) an amount representing any accrued, but unused PTO;

(c) any annual bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal period, payable in accordance with the applicable
AIP Participation Agreement;

(d) reimbursement for any unreimbursed business expenses properly incurred by
Executive through the date of termination, in each case, in accordance with
Company policy; provided, that claims for such reimbursement (accompanied by
appropriate supporting documentation) are submitted to the Company within ninety
(90) days following the date of Executive’s termination of employment; and

(e) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
8.1(a) through (e) hereof, being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause,
or by Executive without Good Reason, except as set forth in this Section 8.1,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

8.2 Termination by the Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause (and other
than by reason of death or Disability) or if Executive resigns for Good Reason,
in either case other than during the period commencing one (1) month prior to a
Change in Control (as defined below) and ending on the thirteenth (13)-month
following the Change in Control (such fourteen (14) month period, the “Change in
Control Period”), Executive shall be entitled to receive:

(a) the Accrued Rights; and

(b) subject to Executive’s (i) delivery of a general release of all claims
against the Company and its affiliates, substantially in the form attached
hereto as Exhibit A, as may be modified to take into account any changes in law
or the underlying circumstances (the “General Release”), and such General
Release becoming effective and irrevocable within sixty (60) days following the
date of termination of Executive’s employment (the “Termination Date”), and
(ii) continued compliance, in all material respects, with the Company’s Employee
Proprietary Information, Inventions, and Non-Competition Agreement entered into
pursuant to Section 9 below:

(1) continued payment of Base Salary in accordance with the Company’s normal
payroll practices for a period of twelve (12) months following the Termination
Date, with such payments commencing on the first normal payroll date that is at
least sixty (60) days following the Termination Date and with the first payment
including any Base Salary payments that would have been made during the sixty
(60) day period following the Termination Date if paid in accordance with the
Company’s normal payroll practice;



--------------------------------------------------------------------------------

(2) subject to Executive’s continued co-payment of premiums in the same amount
as Executive paid immediately prior to termination, continued participation (to
the extent permitted under applicable law and the terms of the applicable plan)
of Executive and his then-eligible dependents in the Company’s group health plan
in which they were participating on the Termination Date for twelve (12) months
following the Termination Date, either on a subsidized basis consistent with the
level of subsidization prior to termination or, if continuation of such
subsidized benefits would violate Section 105(h) of the Code, with the Company
providing payments to Executive in an amount equal to the portion of the
premiums that would otherwise be subsidized by the Company; and

(3) twenty-five percent (25%) (or such lesser amount remaining unvested on the
Termination Date) of the number of options or shares originally subject to each
outstanding stock option award, restricted stock award and restricted stock unit
award made to Executive during the Employment Term shall accelerate and become
vested on the sixtieth (60th) day following the Termination Date.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 8.2, Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

8.3 By the Company without Cause or by Executive for Good Reason Following a
Change in Control. If Executive’s employment is terminated by the Company
without Cause (and other than by reason of death or Disability) or if Executive
resigns for Good Reason, in either case during the Change in Control Period,
Executive shall be entitled to receive (in lieu of, and not in addition to, any
amounts under Section 8.2):

(a) the Accrued Rights; and

(b) subject to Executive’s delivery of the General Release, and such General
Release becoming effective and irrevocable within sixty (60) days following the
Termination Date:

(1) a single cash payment equal to one and one-half (1.5) times Executive’s Base
Salary and Target Bonus in the year of termination, which shall be paid on the
sixtieth (60th) day following the Termination Date;



--------------------------------------------------------------------------------

(2) subject to Executive’s continued co-payment of premiums in the same amount
as Executive paid immediately prior to termination, continued participation (to
the extent permitted under applicable law and the terms of the applicable plan)
of Executive and his then-eligible dependents in the Company’s group health plan
in which they were participating on the Termination Date for eighteen
(18) months following the Termination Date, either on a subsidized basis
consistent with the level of subsidization prior to termination or, if
continuation of such subsidized benefits would violate Section 105(h) of the
Code, with the Company providing payments to Executive in an amount equal to the
portion of the premiums that would otherwise be subsidized by the Company; and

(3) full and immediate vesting of each outstanding stock option award,
restricted stock award and restricted stock unit award made to Executive during
the Employment Term.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive for
Good Reason, in either case during the Change in Control Period, except as set
forth in this Section 8.3, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

8.4 Definitions.

(a) For purposes of this Agreement, “Cause” shall mean (i) theft, fraud,
material dishonesty or gross negligence in the conduct of the Company’s
business, (ii) neglect of Executive’s duties and responsibilities that has a
material adverse effect on the Company, (iii) engaging in personal conduct that
would constitute grounds for liability for sexual harassment or discrimination
(as proscribed by the U.S. Equal Employment Opportunity Commission Guidelines or
any other applicable state or local regulatory body), (iv) conviction of, or
plea of guilty or nolo contendere to, a felony (other than a violation of
traffic or motor vehicle laws), (v) misconduct, misfeasance or malfeasance that
could reasonably be expected to cause economic or reputational harm to the
Company or its affiliates or (vi) willful and continued material breach by
Executive of his “Assignment of Inventions, Non-Disclosure, Non-Solicitation and
Non-Competition Agreement” or of any other employment-related agreements
(including, without limitation, any employment agreement or offer letter)
between Executive and the Company that has a material adverse effect on the
Company; provided, that any purported termination of Executive’s employment
shall be presumed to be other than for Cause, unless (A) the Company first
provides written notice to Executive which includes a copy of a resolution duly
adopted by the Board at a meeting of the Board called and held for the purpose
of considering such termination which finds “Cause” to exist and specifies the
particulars of such conduct, and (B) Executive has been provided a period of at
least thirty (30) days after receipt of the Company’s notice during which to
cure, rescind or otherwise remedy the actions, events, or circumstances
described in the Company’s notice to the extent they are based on clauses (ii),
(iii) or (v) above.

(b) For purposes of this Agreement, “Disability” shall mean (i) Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last



--------------------------------------------------------------------------------

for a continuous period of not less than twelve (12) months, or (ii) Executive’s
receipt, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, of income replacement
benefits for a period of not less than three (3) months under a plan or
arrangement covering employees of the Company.

(c) For purposes of this Agreement, “Good Reason” shall mean a (i) material
decrease in Executive’s Base Salary or Target Bonus, (ii) material reduction or
material adverse change in Executive’s authority, duties, job responsibilities,
title or reporting structure, (iii) geographic relocation of Executive’s office
without his consent to a location that is more than sixty (60) miles from the
current location of his principal residence as of the date hereof, or
(iv) willful and continued material breach by the Company of this Agreement that
has a material adverse effect on Executive; provided, that any proposed
termination of employment by Executive shall be presumed to be other than for
Good Reason, unless Executive first provides written notice to the Company
within ninety (90) days following the effective date of such event, and the
Company has been provided a period of at least thirty (30) days after receipt of
Executive’s notice during which to cure, rescind or otherwise remedy the
actions, events, or circumstances described in such notice. Executive’s
termination of employment shall not be considered to be for Good Reason unless
it occurs no more than one hundred and twenty (120) days following the initial
occurrence of the purported Good Reason event(s) as described above.

(d) For purposes of this Agreement, “Change in Control” shall mean (A) a merger
or consolidation in which the Company is not the surviving entity if,
immediately after the consummation of such merger or consolidation, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger or consolidation or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger or consolidation, in each case in substantially the same proportions
as their ownership of the outstanding voting securities of the Company
immediately prior to such transaction, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;
(B) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) (other than to a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company); (C) the complete
liquidation or dissolution of the Company; (D) any reverse merger or series of
related transactions culminating in a reverse merger (including, but not limited
to, a tender offer followed by a reverse merger) in which the Company is the
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger or the initial transaction
culminating in such merger; (E) acquisition in a single or series of related
transactions by any person or related group of persons (other than an
acquisition from or by the Company or by a Company or subsidiary-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of



--------------------------------------------------------------------------------

1934) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities; or (F) a change
in the composition of the Board over a period of twelve (12) months or less such
that a majority of the Board members (rounded up to the next whole number)
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who are Continuing Directors. As used herein,
“Continuing Directors” means members of the Board who either (i) have been Board
members continuously for a period of at least twelve (12) months or (ii) have
been Board members for less than twelve (12) months and were elected or
nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

8.5 No Mitigation or Offset. The amount of any payment or benefit provided for
in Section 8 shall not be reduced, offset or subject to recovery by the Company
or any of its subsidiaries or affiliates by reason of any compensation earned by
Executive as the result of employment by another employer after Executive’s
employment with the Company terminates for any reason. In addition, Executive
shall be under no obligation to seek other employment or to take any other
actions to mitigate the amounts payable under Section 8.

8.6 Sections 280G and 4999.

(a) In the event of a Change in Control, or other event constituting a change in
the ownership or effective control of the Company or ownership of a substantial
portion of the assets of the Company described in Section 280G(b)(2)(A)(i) of
the Code, the Company, at its sole expense, shall cause a certified public
accounting firm designated by the Company (the “Accounting Firm”) promptly to
review all payments, accelerations, distributions and benefits that have been
made to or provided to, and are to be made, or may be made, to or provided to,
the Executive under this Agreement, and any other agreement or plan benefiting
the Executive (collectively the “Original Payments”), to determine the
applicability of Section 4999 of the Code to the Executive in connection with
such event. If the Accounting Firm determines that the Original Payments are
subject to excise taxes under Section 4999 of the Code (the “Excise Tax”), then:

(i) If (A) the aggregate Original Payments exceed an amount (the “Parachute
Threshold”) equal to two hundred ninety nine percent (299%) of the Executive’s
“base amount,” as defined in Section 280G(b)(3) of the Code, and (B) such excess
is equal to four and six-tenths percent (4.6%) of the Parachute Threshold or
less, the Original Payments shall be reduced (but not below zero) to the extent
necessary so that no portion of the Original Payments is subject to the Excise
Tax (with such reduction effected in accordance with Section 8.6(f) below); or

(ii) If (A) the aggregate Original Payments exceed the Parachute Threshold, and
(B) such excess is equal to more than four and six-tenths percent (4.6%) of the
Parachute Threshold, then an additional amount shall be paid to the Executive
(the “Gross-Up Amount”) such that the net proceeds of the Gross-Up Amount to the
Executive, after deduction of the Excise Tax (including interest and penalties)
and any federal, state and local income taxes and employment taxes (including
interest and penalties) upon the Gross-Up Amount, shall be equal to the Excise
Tax on the Original Payments.



--------------------------------------------------------------------------------

(b) The Accounting Firm will perform the calculations in conformity with the
foregoing provisions and will provide the Executive with a copy of their
calculations. The intent of the parties is that, except as set forth in
Section 8.6(a)(i), the Company shall be solely responsible for, and shall pay,
any Excise Tax on the Original Payments and Gross-Up Amount and any income and
employment taxes (including, without limitation, penalties and interest) imposed
on any Gross-Up Amount payable hereunder.

(c) If no determination by the Accounting Firm is made prior to the time the
Executive is required to file a tax return reflecting Excise Taxes on any
portion of the Original Payments, the Executive will be entitled to receive a
Gross-Up Amount calculated on the basis of the Excise Tax that the Executive
reports in such tax return, within thirty (30) days after the filing of such tax
return. The Executive agrees that, for the purposes of the foregoing sentence,
the Executive is not required to file a tax return until the Executive has
obtained the maximum number and length of filing extensions available, and
Executive shall have provided a copy of the relevant portions of such tax return
to the Company not less than ten (10) days prior to filing such tax return. If,
subsequent to the Executive’s filing of such tax return but within one hundred
eighty (180) days thereafter, the Accounting Firm determines that the aggregate
Original Payments should be reduced pursuant to Section 8.6(a)(i), the Executive
shall reimburse the Company the amount of such reduction, promptly file an
amended tax return reflecting such reduction, and promptly take any steps
reasonably required to obtain a refund of any Excise Tax paid with respect to
the Original Payments.

(d) If any tax authority finally determines that a greater Excise Tax should be
imposed upon the Original Payments or the Gross-Up Amount than is determined by
the Accounting Firm or reflected in the Executive’s tax returns, the Executive
shall be entitled to receive an additional Gross-Up Amount calculated on the
basis of the additional amount of Excise Tax determined to be payable by such
tax authority (including related penalties and interest) from the Company within
thirty (30) days after such determination. The Executive shall cooperate with
the Company as it may reasonably request to permit the Company (at its sole
expense) to contest the determination of such taxing authority in order to
minimize the amount payable under this Section 8.6.

(e) If any tax authority finally determines the Excise Tax payable by the
Executive to be less than the amount taken into account hereunder in calculating
the Gross-Up Amount, the Executive shall repay to the Company, within thirty
(30) days after the Executive’s receipt of a tax refund resulting from that
determination, to the extent of such refund, the portion of the Gross-Up Amount
attributable to such reduction (including the refunded portion of Gross-Up
Amount attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Amount being repaid, less any
additional income tax resulting from receipt of such refund).

(f) If the Original Payments are to be reduced pursuant to Section 8.6(a)(i)
above, then the amounts payable under this Agreement will be reduced or
eliminated by determining the Parachute Payment Ratio (as defined below) for
each Original Payment and then reducing the Original Payments in order beginning
with the Original Payment with the highest Parachute



--------------------------------------------------------------------------------

Payment Ratio. For Original Payments with the same Parachute Payment Ratio, such
payments shall be reduced based on the time of payment of such Original
Payments, with amounts having later payment dates being reduced first. For
Original Payments with the same Parachute Payment Ratio and the same time of
payment, such Original Payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing Original Payments with a lower Parachute Payment
Ratio. For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable payment for
purposes of Section 280G of the Code, and the denominator of which is the
intrinsic value of such Parachute Payment.

(g) Notwithstanding the foregoing, if on the date of the Executive’s
termination, the Executive is a “specified employee” within the meaning of
Section 409A of the Code and any Original Payments are made on account of the
Executive’s termination of employment, any Gross-Up Amount that would otherwise
be due under this Section 8.6 and that would constitute deferred compensation
within the first six (6) months following the Executive’s termination of
employment shall instead be subject to the six (6) month delay to the extent
required by Section 11.7 below. The Executive’s receipt of a Gross-Up Amount for
Excise Tax due in one taxable year shall not affect the Executive’s eligibility
for a Gross-Up Amount for Excise Tax due in another taxable year. The
Executive’s rights under this Section 8.6 are not subject to liquidation or
exchange for another benefit.

8.7 Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive will be deemed to have resigned, as of the date of such
termination and to the extent applicable, from all positions he then holds with
the Company or its affiliates, including any position(s) on the Board,
voluntarily, without any further required action by Executive, and Executive, at
the Board’s request, will execute any documents necessary to reflect his
resignation.

9. Proprietary Information, Inventions, and Non-Competition Agreement. As a
condition to his employment with the Company, Executive shall execute and comply
with the Company’s Employee Proprietary Information, Inventions, and
Non-Competition Agreement, in the form attached hereto as Exhibit D.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or the Employee Proprietary Information, Inventions, and
Non-Competition Agreement would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles thereof. Any and all disputes between the
parties which may arise pursuant to this Agreement shall be heard and determined
before an appropriate state or federal court serving Howard County, Maryland.
The parties acknowledge that such courts have jurisdiction to interpret and
enforce the provisions of this Agreement, and the parties consent to, and waive
any and all objections that they may have as to, personal jurisdiction and/or
venue in such courts.

11.2 Expenses. In the event of any dispute between the Company and Executive as
to the interpretation, terms, validity or enforceability of (including any
dispute about the amount of any payment pursuant to) this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party any
and all of such prevailing party’s costs and expenses incurred in connection
with any such dispute, including reasonable attorneys’ fees.

11.3 Entire Agreement; Amendments. This Agreement, together with the Exhibits
hereto, contains the entire understanding of the parties with respect to the
employment of Executive by the Company. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

11.4 No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

11.5 Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

11.6 Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; except to the
extent permitted by the Company in writing. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor person or entity.

11.7 Compliance with IRC Section 409A. To the extent applicable, it is intended
that this Agreement and any payment made hereunder shall comply with the
requirements of (or an exemption or exclusion from) Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any related regulations or
other guidance promulgated with respect to such section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”), and any
ambiguities in this Agreement will be interpreted accordingly. Any provision of
this Agreement that would cause this Agreement to fail to satisfy Section 409A
will have no force and effect until amended to comply therewith (which amendment
may be retroactive to the extent permitted by Section 409A).



--------------------------------------------------------------------------------

(a) Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Executive shall not be considered to have terminated employment
with the Company for purposes of this Agreement and no payments shall be due to
Executive under this Agreement which are payable upon or following Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.

(b) Notwithstanding anything in this Agreement to the contrary, if at the time
of Executive’s termination of employment with the Company Executive is a
“specified employee” as defined in Section 409A and the deferral in accordance
with Section 409A(a)(2)(B) of the Code of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A without the
imposition of any accelerated or additional tax). In addition, for purposes of
the Agreement, each amount (including each installment payment that may be paid
pursuant to Section 8.2) to be paid or benefit to be provided to Executive
pursuant to this Agreement shall be construed as a separate identified payment
for purposes of Section 409A.

(c) With respect to expenses eligible for reimbursement or in-kind benefits
under the terms of the Agreement, (i) the amount of such expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in another
taxable year, (ii) any reimbursements or in-kind benefits shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred, (iii) any reimbursement is for expenses incurred
during the period of time specified in the Agreement and (iv) Executive’s right
to have the Company pay or provide such reimbursements or in-kind benefits may
not be liquidated or exchanged for any other benefit, except, in each case, to
the extent that the right to reimbursement or in-kind benefits does not provide
for a “deferral of compensation” within the meaning of Section 409A.

(d) Where required to avoid additional taxes under Section 409A, no transaction
or event shall constitute a Change in Control for purposes of this Agreement
unless such transaction or event also constitutes a “change in the ownership or
effective control, or in the ownership of a substantial portion of the assets,”
each as defined in Section 409A.

The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 11.7; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect to any taxes, penalties, interest or other costs or
expenses Executive (or his estate or beneficiaries) may incur with respect to or
as a result of Section 409A.



--------------------------------------------------------------------------------

11.8 Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, assigns, agents, affiliates, heirs, distributees,
devisees and legatees. The Company shall require any successor to all or
substantially all of the assets or business of the Company to agree to assume
the Agreement.

11.9 Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Sourcefire, Inc.

9770 Patuxent Woods Drive

Columbia, Maryland 21046

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

11.10 Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.

11.11 Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

11.12 Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder; provided that the Company reimburses Executive for any costs or
expenses reasonably incurred in connection with such cooperation. This provision
shall survive any termination of this Agreement.



--------------------------------------------------------------------------------

11.13 Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

11.14 Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

11.15 Dispute Resolution. Any dispute, difference, controversy or claim arising
in connection with or related or incidental to, or question occurring under,
this Agreement or the subject matter hereof shall be finally settled under the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”), unless otherwise agreed, by an arbitral tribunal composed
of one (1) arbitrator. The arbitrator shall be a neutral arbitrator and subject
to Rule 19 of the Rules. The arbitrator shall not have the authority to add to,
detract from, or modify any provision hereof. A decision by the arbitrator shall
be final, conclusive and binding. The arbitrator shall deliver a written and
reasoned award with respect to the dispute to each of the parties, who shall
promptly act in accordance therewith. Any arbitration proceeding shall be held
in Howard County, Maryland. Any decision as to the scope and nature of
Executive’s duties shall be made by the Board, in its sole discretion, and shall
not be subject to dispute resolution.

[Signatures appear on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SOURCEFIRE, INC. By:  

/s/ Todd P. Headley

  Name:   Todd P. Headley   Title:   Chief Financial Officer

/s/ John Becker

John Becker



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit A    Form of General Release Exhibit B1    Form of Notice of
Performance-Based Stock Option Award Exhibit B2    Form of Notice of
Service-Based Stock Option Award Exhibit B3    Form of Stock Option Agreement
Exhibit B4    Form of Notice of Performance-Based Restricted Stock Unit Award
Exhibit B5    Form of Notice of Service-Based Restricted Stock Unit Award
Exhibit B6    Form of Restricted Stock Unit Agreement Exhibit C    Form of
Endorsement Split Dollar Life Insurance Agreement Exhibit D    Form of Employee
Proprietary Information, Inventions, and Non-Competition Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of General Release

This General Release (“Release”) is entered into as of             , 20     (the
“Execution Date”), by and between John Becker (“Executive”) and Sourcefire,
Inc., a Delaware corporation, and its successors and assigns (the “Company”).
Executive and the Company are sometimes collectively referred to as the
“Parties”.

1. Executive’s employment with the Company is terminated effective as of
            , 20     (hereinafter “Termination Date”).

2. In consideration for Executive’s execution of this Release and Executive’s
promises and covenants contained herein and in that certain Employment
Agreement, dated             , 2013, between the Company and Executive (the
“Employment Agreement”), the Company agrees to deliver to Executive those
payments and benefits set forth in Section 8.     of the Employment Agreement,
on the terms and conditions described therein, after Executive executes this
Release.

3. Executive and Executive’s agents and assigns (collectively, the “Releasors”)
hereby waive, release and forever discharge the Company and its predecessors,
subsidiaries and affiliates, and their respective officers, directors,
stockholders, agents, attorneys, employees, successors or assigns (collectively,
the “Releasees”) of and from any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims and demands
whatsoever (including attorneys’ fees, costs and disbursements actually
incurred), in law or equity, whether known or unknown, suspected or unsuspected,
of every kind and nature whatsoever, which may now exist or which may later
arise, including without limitation under Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Fair Labor Standards Act, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the
Americans With Disabilities Act; the Employee Retirement Income Security Act of
1974, as amended; the Immigration Reform and Control Act, as amended; the
Workers Adjustment and Retraining Notification Act, as amended; the Occupational
Safety and Health Act, as amended; Article 49B of the Maryland Code; the
California Fair Employment and Housing Act, as amended; the California Family
Rights Act, as amended; and all other federal, state and local laws, statutes,
rules or regulations of any type or description, including contract law, tort
law, civil rights laws, public policy or common law, which the Releasors ever
had, now have or hereafter can, shall or may have against the Releasees or any
of them for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this Agreement, except as
otherwise provided in this Agreement.

4. Executive acknowledges that there may exist claims or facts in addition to or
different from those which are now known or believed by the Parties to exist and
Executive agrees that it is Executive’s intention to fully settle and release
such claims, whether known or unknown, that may exist as of the date of this
agreement. Executive therefore waives his rights under Section 1542 of the Civil
Code of California, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.



--------------------------------------------------------------------------------

Executive acknowledges he has read this Release, including the waiver of
California Civil Code Section 1542. Executive further acknowledges he has been
specifically advised to consult an attorney about the Release and specifically
about the waiver of Section 1542, and that he understands the Release and the
Section 1542 waiver, and so freely and knowingly enters into this Release.
Executive understands he may later discover facts different from or in addition
to those known or now believed to be true with respect to the matters released
or described in this Release. Executive agrees that the release and agreements
contained in this Release shall be and will remain effective in all respects
notwithstanding any later discovery of any such different or additional facts.
Executive hereby assumes any and all risk of any mistake in connection with the
true facts involved in the matters, disputes, or controversies described in this
Release or with regard to any facts which are now unknown to him.

5. Notwithstanding anything to the contrary set forth in paragraph 3, the
Releasors do not waive, release or discharge the Releasees from (i) any claims
regarding any payments or benefits due to Executive in connection with his
execution of this Release pursuant to paragraph 2, (ii) Executive’s rights to
indemnification from the Company whether pursuant to a prior agreement, the
Company’s bylaws, applicable law or otherwise, (iii) any claim which the
Releasors may have as the beneficial owner of securities of the Company, or
(iv) any claim which may arise in the future from events or actions occurring
after the date that Executive executes this Release.

6. Executive hereby represents that Executive has not filed or commenced any
proceeding against any of the Releasees regarding the claims and matters
discussed in paragraph 3, and hereby covenants and agrees not to file or
commence any proceeding against any of the Releasees with respect to, or in any
way connected with, Executive’s employment with the Company or the termination
thereof, or otherwise regarding the claims and matters discussed in paragraph 3,
in each case, arising on or prior to the date of execution of this Release.
Executive also agrees that if Executive breaches these representations or
covenants, then Executive authorizes the Releasees to, and each shall have the
right to, cause any such proceeding to be dismissed on the grounds that
Executive has completely released and waived such proceeding.

7. Executive warrants that no promise or inducement has been offered for this
Release other than as set forth herein and that this Release is executed without
reliance upon any other promises or representations, oral or written. Any
modification of this Release must be made in writing and be signed by Executive
and the Company.

8. If any provision of this Release or compliance by Executive or the Company
with any provision of the Release constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void,



--------------------------------------------------------------------------------

will be deemed modified to the extent necessary so that it is no longer in
violation of law, unenforceable or void, and such provision will be enforced to
the fullest extent permitted by law. If such modification is not possible, such
provision, to the extent that it is in violation of law, unenforceable or void,
will be deemed severable from the remaining provisions of this Release, which
provisions will remain binding on both Executive and the Company. This Release
is governed by, and construed and interpreted in accordance with the laws of the
State of Delaware, without regard to principles of conflicts of law. Executive
consents to venue and personal jurisdiction in the appropriate state of federal
court serving Howard County, Maryland for disputes arising under this Release.
This Release represents the entire understanding with the Parties with respect
to subject matter herein; no oral representations have been made or relied upon
by the Parties.

9. Executive specifically agrees and acknowledges that: (i) he has read and
understands the terms of this Release; (ii) he has hereby been advised by the
Company to consult with an attorney prior to executing this Release; (iii) the
Company has given him a period of up to twenty-one (21) days within which to
consider this Release, which period shall be waived by Executive’s voluntary
execution prior to the expiration of the twenty–one day period; and
(iv) following his execution of this Release he has seven (7) days in which to
revoke his release as set forth in this paragraph 9 only and that, if he chooses
not to so revoke, the Release shall then become effective and enforceable and
the payment listed above shall then be made to Executive in accordance with the
terms of this Release. To cancel this Release, Executive understands that he
must give a written revocation to the General Counsel of the Company at 9770
Patuxent Woods Drive, Columbia, Maryland 21046, either by hand delivery or
certified mail within the seven–day period. If he rescinds the Release, it will
not become effective or enforceable and he will not be entitled to any benefits
from the Company.

10. No action taken by the Parties hereto, or either of them, either previously
or in connection with this Agreement, shall be deemed or constructed to be:
(i) an admission of the truth or falsity of any claims heretofore made; or
(ii) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

11. Each of the Released Parties, other than the Company, is intended third
party beneficiaries of this Release.

[Signatures appear on following page.]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: SOURCEFIRE, INC. By:  

 

Name:   Title:  

 

John Becker



--------------------------------------------------------------------------------

EXHIBIT B1

Form of Notice of

Performance-Based Stock Option Award

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

Grantee’s Name and Address:

JOHN C. BECKER

[ADDRESS]

UNITED STATES

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Sourcefire, Inc. 2007 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise provided herein, the
terms defined in the Plan shall have the same meaning as those in this Notice.

 

OPTION NUMBER    [TBD] OPTION DATE    May 6, 2013 VEST BASE DATE    May 6, 2013
OPTION PRICE    [$            ] TOTAL SHARES GRANTED    140,000 TOTAL OPTION
PRICE    [$            ] OPTION TYPE    Non-Qualified Stock Option EXPIRATION   
May 5, 2020 REQUIRES ACCEPTANCE    Y Post-Termination Exercise Period    Three
(3) Months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

 

  •  

With respect to 46,666 of the Shares subject to the Option, 25% of such Shares
shall vest twelve months after the date that the Fair Market Value per Share of
the Company’s Common Stock equals or exceeds $60.00 for ten (10) consecutive
trading days, and 3/48ths of the Shares subject to the Option shall vest every
third month thereafter;

 

  •  

With respect to 46,667 of the Shares subject to the Option, 25% of such Shares
shall vest twelve months after the date that the Fair Market Value per Share of
the Company’s Common Stock equals or exceeds $65.00 for ten (10) consecutive
trading days, and 3/48ths of the Shares subject to the Option shall vest every
third month thereafter; and

 

  •  

With respect to 46,667 of the Shares subject to the Option, 25% of such Shares
shall vest twelve months after the date that the Fair Market Value per Share of
the Company’s Common Stock equals or exceeds $70.00 for ten (10) consecutive
trading days, and 3/48ths of the Shares subject to the Option shall vest every
third month thereafter.



--------------------------------------------------------------------------------

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months. Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

SOURCEFIRE, INC.

a Delaware corporation

By:   Title:   Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN, SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the



--------------------------------------------------------------------------------

Option subject to all of the terms and provisions hereof and thereof. The
Grantee has reviewed this Notice, the Plan and the Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Plan and the Option Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Option Agreement shall be resolved by the Administrator in accordance with
Section 13 of the Option Agreement. The Grantee further agrees to the venue and
jurisdiction selection in accordance with Section 14 of the Option Agreement.
The Grantee further agrees to notify the Company upon any change in his or her
residence address indicated in this Notice.



--------------------------------------------------------------------------------

EXHIBIT B2

Form of Notice of

Service-Based Stock Option Award

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

Grantee’s Name and Address:

JOHN C. BECKER

[ADDRESS]

UNITED STATES

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Sourcefire, Inc. 2007 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise provided herein, the
terms defined in the Plan shall have the same meaning as those in this Notice.

 

OPTION NUMBER    [TBD] OPTION DATE    May 6, 2013 VEST BASE DATE    May 6, 2013
OPTION PRICE    [$            ] TOTAL SHARES GRANTED    130,000 TOTAL OPTION
PRICE    [$            ] OPTION TYPE    Non-Qualified Stock Option EXPIRATION   
May 5, 2020 REQUIRES ACCEPTANCE    Y Post-Termination Exercise Period    Three
(3) Months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 3/48ths of the Shares subject to the Option shall
vest every third month thereafter.

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months. Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.



--------------------------------------------------------------------------------

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

SOURCEFIRE, INC.

a Delaware corporation

By:   Title:   Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN, SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 13 of the Option Agreement. The Grantee further agrees
to the venue and jurisdiction selection in accordance with Section 14 of the
Option Agreement. The Grantee further agrees to notify the Company upon any
change in his or her residence address indicated in this Notice.



--------------------------------------------------------------------------------

EXHIBIT B3

Form of Stock Option Agreement

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

1. Grant of Option. Sourcefire, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”) and the Company’s 2007 Stock Incentive
Plan, as amended from time to time (the “Plan”), which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Option Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares. Notwithstanding the foregoing, if in connection with a
Corporate Transaction or Change in Control, any of Grantee’s Options granted
hereunder are not Assumed, then such Options shall become fully and immediately
vested and Grantee shall be eligible to exercise the Options effective
immediately prior to the Corporate Transaction or Change in Control, in
accordance with the terms and subject to the conditions set forth in the Notice,
the Plan and this Agreement.

(b) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time



--------------------------------------------------------------------------------

by the Administrator which shall state the election to exercise the Option, the
whole number of Shares in respect of which the Option is being exercised, and
such other provisions as may be required by the Administrator. The exercise
notice shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price and
all applicable income and employment taxes required to be withheld. The Option
shall be deemed to be exercised upon receipt by the Company of such notice
accompanied by the Exercise Price all applicable withholding taxes, which, to
the extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 3(c), below to the extent such procedure is available to the Grantee at
the time of exercise and such an exercise would not violate any Applicable Law.

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares. Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations.

3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:

(a) cash;

(b) check;

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate Exercise
Price of the Shares as to which the Option is being exercised; or

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. In addition, the Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company. If the
exercise of the Option within the applicable time periods set forth in
Section 5, 6 and 7 of this Option Agreement is prevented by the provisions of
this



--------------------------------------------------------------------------------

Section 4, the Option shall remain exercisable until one (1) month after the
date the Grantee is notified by the Company that the Option is exercisable, but
in any event no later than the Expiration Date set forth in the Notice.

5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice.
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect and the Option shall continue to vest in accordance with
the Vesting Schedule set forth in the Notice; provided, however, that with
respect to any Incentive Stock Option that shall remain in effect after a change
in status from Employee to Director or Consultant, such Incentive Stock Option
shall cease to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
such change in status. Except as provided in Sections 5 and 6 below, to the
extent that the Option was unvested on the Termination Date, or if the Grantee
does not exercise the vested portion of the Option within the Post-Termination
Exercise Period, the Option shall terminate.

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post- Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the person who acquired the right to exercise the Option
pursuant to Section 8 may exercise the portion of the Option that was vested at
the date of termination within twelve (12) months commencing on the date of
death (but in no event later than the Expiration Date). To the extent that the
Option was unvested on the date of death, or if the vested portion of the Option
is not exercised within the time specified herein, the Option shall terminate.



--------------------------------------------------------------------------------

8. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee. The Option, if a Non-Qualified Stock Option, may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that a Non-Qualified Stock Option may be transferred during
the lifetime of the Grantee to the extent and in the manner authorized by the
Administrator. Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Incentive Stock Option or Non-Qualified
Stock Option in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator. Following the death of the Grantee, the
Option, to the extent provided in Section 7, may be exercised (a) by the person
or persons designated under the deceased Grantee’s beneficiary designation or
(b) in the absence of an effectively designated beneficiary, by the Grantee’s
legal representative or by any person empowered to do so under the deceased
Grantee’s will or under the then applicable laws of descent and distribution.
The terms of the Option shall be binding upon the executors, administrators,
heirs, successors and transferees of the Grantee.

9. Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

10. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

11. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

12. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.



--------------------------------------------------------------------------------

13. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

14. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 8 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States Federal Court serving Howard
County, Maryland (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Maryland state court in Howard County, Maryland) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 14 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

15. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

EXERCISE NOTICE

 

Grantee’s Name and Address  

 

   Award Number  

 

   Date of Award  

 

   Type of Option                Incentive Stock Option                  
Non-Qualified Stock Option    Exercise Date (“Exercise Date”)  

 

   Exercise Price per Share   $        Number of Shares Exercised (the “Shares”)
 

 

   Total Exercise Price   $       

 

To: Sourcefire, Inc.

9770 Patuxent Woods Drive

Columbia, MD 21046

Attention: General Counsel

1. Exercise of Option. Effective as of the Exercise Date, the undersigned (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase the Shares
of Sourcefire, Inc. (the “Company”) under and pursuant to the Company’s 2007
Stock Incentive Plan, as amended from time to time (the “Plan”) and the Stock
Option Award Agreement (the “Option Agreement”) and Notice of Stock Option Award
(the “Notice”) described above. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Exercise
Notice.

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.



--------------------------------------------------------------------------------

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two
(2) years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee.

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

9. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.



--------------------------------------------------------------------------------

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

13. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

Submitted by:

GRANTEE:

(Signature)

Accepted by:

SOURCEFIRE, INC.

By:

Title:

Address:

9770 Patuxent Woods Drive

Columbia, MD 21046



--------------------------------------------------------------------------------

EXHIBIT B4

Form of Notice of

Performance-Based Restricted Stock Unit Award

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Grantee’s Name and Address:

JOHN C. BECKER

[ADDRESS]

UNITED STATES

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Sourcefire, Inc. 2007 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement
(the “Agreement”) attached hereto, as follows. Unless otherwise provided herein,
the terms in this Notice shall have the same meaning as those defined in the
Plan.

 

Award Number    [TBD] Date of Award    May 6, 2013 Vesting Commencement Date   
May 6, 2013 Total Number of Restricted Stock    Units Awarded (the “Units”)   
70,000

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

Grantee’s interest in the Units will vest in full as to one hundred percent
(100%) of any Units that remain unvested as of the fifth (5th) anniversary of
the Vesting Commencement Date; provided, however, that on each of the first,
second, third and fourth anniversaries of the Vesting Commencement Date,
Grantee’s interest will earlier vest as to twenty-five percent (25%) of the
Total Number of Restricted Stock Units Awarded if one hundred percent (100%) of
the annual performance goals with respect to the Award, as established by the
Compensation Committee for the fiscal year immediately preceding such
anniversary of the Vesting Commencement Date, are met.

The determination as to whether the annual performance goals for each applicable
fiscal year have been met shall be made by the Compensation Committee. In the
event that the Compensation Committee determines that the annual performance
goals for a fiscal year have been met and such determination is made after the
applicable anniversary of the

Vesting Commencement Date, the Units subject to vesting on such anniversary will
instead vest on the date that such determination is made.



--------------------------------------------------------------------------------

In the event of the Grantee’s change in status from Employee to Consultant or
Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with
Section 409A of the Code. During any authorized leave of absence, the vesting of
the Units as provided in this schedule shall be suspended (to the extent
permitted under Section 409A of the Code) after the leave of absence exceeds a
period of three (3) months. The Vesting Schedule of the Units shall be extended
by the length of the suspension. Vesting of the Units shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity; provided, however, that if the leave of absence
exceeds six (6) months, and a return to service upon expiration of such leave is
not guaranteed by statute or contract, then (a) the Grantee’s Continuous Service
shall be deemed to terminate on the first date following such six-month period
and (b) the Grantee will forfeit the Units that are unvested on the date of the
Grantee’s termination of Continuous Service. An authorized leave of absence
shall include sick leave, military leave, or other bona fide leave of absence
(such as temporary employment by the government). Notwithstanding the foregoing,
with respect to a leave of absence due to any medically determinable physical or
mental impairment of the Grantee that can be expected to result in death or can
be expected to last for a continuous period of not less than six (6) months,
where such impairment causes the Grantee to be unable to perform the duties of
the Grantee’s position of employment or substantially similar position of
employment, a twenty-nine (29) month period of absence shall be substituted for
such six (6) month period above.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability. In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

SOURCEFIRE, INC. a Delaware corporation By:   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER
UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement and the Plan (collectively, the “Plan
Documents”) in electronic form on the Company’s intranet or the website of the
Company’s designated brokerage firm, if applicable. By signing below (or
providing an electronic signature by clicking below) and accepting the grant of
the Award, the Grantee: (i) consents to access electronic copies (instead of
receiving paper copies) of the Plan Documents via the Company’s intranet or the
website of the Company’s designated brokerage firm, if applicable;
(ii) represents that the Grantee has access to the Company’s intranet or the
website of the Company’s designated brokerage firm, if applicable;
(iii) acknowledges receipt of electronic copies, or that the Grantee is already
in possession of paper copies, of the Plan Documents; and (iv) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



--------------------------------------------------------------------------------

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Grantee further agrees to the venue and jurisdiction selection in accordance
with Section 9 of the Agreement. The Grantee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.



--------------------------------------------------------------------------------

EXHIBIT B5

Form of Notice of

Service-Based Restricted Stock Unit Award

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Grantee’s Name and Address:

JOHN C. BECKER

[ADDRESS]

UNITED STATES

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Sourcefire, Inc. 2007 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement
(the “Agreement”) attached hereto, as follows. Unless otherwise provided herein,
the terms in this Notice shall have the same meaning as those defined in the
Plan.

 

Award Number    [TBD] Date of Award    May 6, 2013 Vesting Commencement Date   
May 6, 2013 Total Number of Restricted Stock    Units Awarded (the “Units”)   
60,000

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

Grantee’s interest in the Units will vest in four (4) equal annual installments
of twenty-five percent (25%) of the Units, such that twenty-five percent
(25%) of such Units shall vest on the first annual anniversary of the Vesting
Commencement Date and subsequently on the second, third and fourth anniversary
of the Vesting Commencement Date until the Shares are fully vested.

In the event of the Grantee’s change in status from Employee to Consultant or
Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with
Section 409A of the Code.

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months. The
Vesting Schedule of the Units shall be



--------------------------------------------------------------------------------

extended by the length of the suspension. Vesting of the Units shall resume upon
the Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity; provided, however, that if the leave of absence
exceeds six (6) months, and a return to service upon expiration of such leave is
not guaranteed by statute or contract, then (a) the Grantee’s Continuous Service
shall be deemed to terminate on the first date following such six-month period
and (b) the Grantee will forfeit the Units that are unvested on the date of the
Grantee’s termination of Continuous Service. An authorized leave of absence
shall include sick leave, military leave, or other bona fide leave of absence
(such as temporary employment by the government). Notwithstanding the foregoing,
with respect to a leave of absence due to any medically determinable physical or
mental impairment of the Grantee that can be expected to result in death or can
be expected to last for a continuous period of not less than six (6) months,
where such impairment causes the Grantee to be unable to perform the duties of
the Grantee’s position of employment or substantially similar position of
employment, a twenty-nine (29) month period of absence shall be substituted for
such six (6) month period above.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability. In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

SOURCEFIRE, INC. a Delaware corporation By:   Title:   Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER
UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE



--------------------------------------------------------------------------------

GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement and the Plan (collectively, the “Plan
Documents”) in electronic form on the Company’s intranet or the website of the
Company’s designated brokerage firm, if applicable. By signing below (or
providing an electronic signature by clicking below) and accepting the grant of
the Award, the Grantee: (i) consents to access electronic copies (instead of
receiving paper copies) of the Plan Documents via the Company’s intranet or the
website of the Company’s designated brokerage firm, if applicable;
(ii) represents that the Grantee has access to the Company’s intranet or the
website of the Company’s designated brokerage firm, if applicable;
(iii) acknowledges receipt of electronic copies, or that the Grantee is already
in possession of paper copies, of the Plan Documents; and (iv) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Grantee further agrees to the venue and jurisdiction selection in accordance
with Section 9 of the Agreement. The Grantee further agrees to notify the
Company upon any change in his or her residence address indicated in this Notice



--------------------------------------------------------------------------------

EXHIBIT B6

Form of Restricted Stock Unit Agreement

SOURCEFIRE, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Issuance of Units. Sourcefire, Inc., a Delaware corporation (the “Company”),
hereby issues to the Grantee (the “Grantee”) named in the Notice of Restricted
Stock Unit Award (the “Notice”) an award (the “Award”) of the Total Number of
Restricted Stock Units Awarded set forth in the Notice (the “Units”), subject to
the Notice, this Restricted Stock Unit Agreement (the “Agreement”) and the terms
and provisions of the Sourcefire, Inc. 2007 Stock Incentive Plan, as amended
from time to time (the “Plan”), which is incorporated herein by reference.
Unless otherwise provided herein, the terms in this Agreement shall have the
same meaning as those defined in the Plan.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Sections 3(b) and 3(c), one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Grantee after satisfaction
of any required tax or other withholding obligations. Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share. Notwithstanding the foregoing, the relevant
number of Shares shall be issued no later than March 15th of the year following
the calendar year in which the Award vests. Notwithstanding the foregoing, if in
connection with a Corporate Transaction or Change in Control, any of Grantee’s
Awards made hereunder are not Assumed, then Grantee shall be eligible to receive
full vesting of the Award effective immediately prior to the Corporate
Transaction or Change in Control, in accordance with the terms and subject to
the conditions set forth in the Notice, the Plan and this Agreement. Any such
Award shall be settled within thirty (30) days following the date of the
Corporate Transaction or Change in Control but in no event later than March 15
of the calendar year following the calendar year in which the Corporate
Transaction or Change in Control occurs.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.



--------------------------------------------------------------------------------

(c) Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies); in such event, any
Shares to which the Grantee would otherwise be entitled during the six (6) month
period following the date of the Grantee’s termination of Continuous Service
will be issuable on the first business day following the expiration of such six
(6) month period.

4. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

5. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the Award, including the
grant, vesting, assignment, release or cancellation of the Units, the delivery
of Shares, the subsequent sale of any Shares acquired upon vesting and the
receipt of any dividends or dividend equivalents. The Company does not commit
and is under no obligation to structure the Award to reduce or eliminate the
Grantee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

(i) By Share Withholding. If permissible under Applicable Law, the Grantee
authorizes the Company to, upon the exercise of its sole discretion, withhold
from those Shares otherwise issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to, upon the exercise of Company’s
sole discretion, sell on the Grantee’s behalf a whole number of Shares from
those



--------------------------------------------------------------------------------

Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day following the date
on which such Tax Withholding Obligation arises (e.g., a vesting date) or as
soon thereafter as practicable. The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of business days as determined by the
Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity. Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

6. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Maryland without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Maryland to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

7. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.



--------------------------------------------------------------------------------

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

9. Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
District of Maryland (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Maryland state court in the County of Howard)
and that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 9 shall for
any reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

11. Nature of Award. In accepting the Award, the Grantee acknowledges and agrees
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Units, or benefits in lieu of Units,
even if Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Grantee’s participation in the Plan is voluntary;

(e) the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;

(f) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy,



--------------------------------------------------------------------------------

end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Related Entity;

(g) in the event that the Grantee is not an Employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from termination
of the Grantee’s Continuous Service by the Company or any Related Entity (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Grantee irrevocably releases the
Company and any Related Entity from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Notice, the Grantee shall be
deemed irrevocably to have waived his or her right to pursue or seek remedy for
any such claim or entitlement;

(j) in the event of termination of the Grantee’s Continuous Service (whether or
not in breach of local labor laws), the Grantee’s right to receive Awards under
the Plan and to vest in such Awards, if any, will terminate effective as of the
date that the Grantee is no longer providing services and will not be extended
by any notice period mandated under local law (e.g., providing services would
not include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of the Grantee’s Continuous Service
(whether or not in breach of local labor laws), the Administrator shall have the
exclusive discretion to determine when the Grantee is no longer providing
services for purposes of this Award;

(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition or sale of the underlying Shares; and

(l) the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.

12. Data Privacy.

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Related Entity for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.



--------------------------------------------------------------------------------

(b) The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).

(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.

13. Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by Applicable Law.

14. Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable. In addition, the
Company makes no representation that the Award will comply with Section 409A of
the Code and makes no undertaking to prevent Section 409A of the Code from
applying to the Award or to mitigate its effects on any deferrals or payments
made in respect of the Units. The Grantee is encouraged to consult a tax adviser
regarding the potential impact of Section 409A of the Code.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Endorsement

Split Dollar Life Insurance Agreement

SOURCEFIRE, INC.

ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT

John Becker

THIS ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT (“Agreement”) is made and
entered into this 8th day of April, 2013, by and between Sourcefire, Inc., a
Delaware Corporation (“Company”) and John Becker (“Executive”).

Pursuant to Section 6.2 and Exhibit C of the employment agreement between the
Company and the Executive dated April 8, 2013, the Company is to acquire a
variable universal life insurance policy, with the Executive as the insured (the
“Policy”). This Agreement memorializes the agreement between the Company and the
Executive regarding the continuation of the Policy (and each party’s rights and
obligations with respect to the Policy) in connection with and following
Executive’s retirement.

ARTICLE 1

DEFINITIONS

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.2 “Beneficiary Designation Form” means the form attached hereto as Annex A,
pursuant to which the Executive designates one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Executive’s Interest” means the benefit set forth in Section 2.2.

 

1.5 “Insured” means the Executive.

 

1.6 “Insurer” means the [        ], or any successor or assign.

 

1.7 “Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value (including any deferred premium load
account) or (ii) the aggregate premiums paid by the Company.

 

1.8 “Policy” means the [POLICY NAME] insurance policy issued by the Insurer
(policy number [        ]) on the Executive’s life.



--------------------------------------------------------------------------------

ARTICLE 2

POLICY OWNERSHIP AND INTERESTS

 

2.1 Company’s Interest. The Company shall own the Policy and shall have the
right to exercise all incidents of ownership, except as limited herein. The
Company shall be the beneficiary of the remaining death proceeds of the Policy
after the Executive’s Interest is determined according to Section 2.2 below. If
the Policy is surrendered or otherwise cancelled prior to the Executive’s death,
the Company shall have all rights with respect to the Policy, including, without
limitation, the right to any cash surrender value (including any deferred
premium load account).

 

2.2 Executive’s Interest. Upon the Executive’s death, the Executive’s
Beneficiary shall be entitled to the Net Death Proceeds of the Policy. The
Executive, or the Executive’s assignee, shall have the right to designate the
Beneficiary pursuant to the terms of this Agreement. The Executive and his
Beneficiary shall have no other rights with respect to the Policy.

 

2.3 Company has no Obligation to Pay. Death proceeds payable under this
Agreement shall be paid solely by the Insurer from the proceeds of the Policy.
In no event shall the Company be obligated to pay a death benefit under this
Agreement from its general funds. Should the Insurer refuse or be unable to pay
death proceeds endorsed to Insured under the express terms of this Agreement, or
should the Policy be cancelled for any reason, Executive’s Beneficiary shall not
be entitled to a death benefit.

ARTICLE 3

DISCONTINUANCE OF POLICY

 

3.1 Discontinuance of Policy. The Company agrees to keep the Policy in force
until the earliest of (a) the date the Executive attains age 65, (b) termination
of the Executive’s employment for any reason other than the Executive’s death,
whether by the Company or the Executive, or (c) such earlier date as the Company
and the Executive (or the Executive’s designated agent or representative) may
agree.

 

3.2 Offer to Purchase. If the Policy is discontinued, at least thirty (30) days
prior to the date of discontinuance, the Company shall give the Executive at
least thirty (30) days to purchase the Policy, subject to any applicable
limitations on transfer of the Policy under applicable law or otherwise. The
purchase price shall be the fair market value of the Policy.

ARTICLE 4

PREMIUMS AND IMPUTED INCOME

 

4.1 Premium Payment. The Company shall pay all premiums due on the Policy, which
it may satisfy by using the cash value in the Policy.

 

4.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive’s age multiplied by the aggregate death benefit payable to the
Beneficiary. The “life insurance premium factor” is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.



--------------------------------------------------------------------------------

4.3 Imputed Income. The Company shall impute the economic benefit to the
Executive on an annual basis by including it on the Executive’s form W-2.

ARTICLE 5

BENEFICIARIES

 

5.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary or Beneficiaries to receive any benefits payable pursuant to the
Agreement upon the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other agreement of the Company in which the Executive participates.

 

5.2 Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Company or its designated agent. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Company’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Company
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Company shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Company
prior to the Executive’s death.

 

5.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received by the Company or its designated agent.

 

5.4 No Beneficiary Designation. If the Executive dies without a valid
designation of Beneficiary, or if all designated Beneficiaries predecease the
Executive, then the Executive’s surviving spouse shall be the designated
Beneficiary. If Executive has no surviving spouse, the benefits shall be made
payable to the personal representative of the Executive’s estate.

 

5.5 Facility of Payment. If the Company determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent person or
incapable person. The Company may require proof of incompetence, minority or
guardianship as it may be appropriate prior to distribution of the benefit. Any
payment of a benefit shall be a payment for the account of Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such payment amount.



--------------------------------------------------------------------------------

ARTICLE 6

ASSIGNMENT

The Executive may irrevocably assign, without consideration, all of the
Executive’s Interest in this Agreement to any person, entity, or trust. In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive’s Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement.

ARTICLE 7

INSURER

The Insurer shall be bound only by the terms of the Policy. The Insurer shall
not be bound by or deemed to have notice of the provisions of this Agreement.
The Insurer shall have the right to rely on the Company’s representations with
regard to any definitions, interpretations or Policy interests as specified
under this Agreement.

ARTICLE 8

CLAIMS AND REVIEW PROCEDURE

 

8.1 Claims Procedure. The Executive or Beneficiary (“Claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  8.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for benefits. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

 

  8.1.2 Timing of Company Response. The Company shall respond to such Claimant
within ninety (90) days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days by
notifying the Claimant in writing, prior to the end of the initial ninety
(90) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Company
expects to render its decision.

 

  8.1.3 Notice of Decision. If the Company denies part or the entire claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

(a) The specific reasons for the denial;



--------------------------------------------------------------------------------

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

(c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed; and

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures.

 

8.2 Review Procedure. If the Company denies part or the entire claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

  8.2.1 Initiation – Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Company’s notice of denial, must file
with the Company a written request for review.

 

  8.2.2 Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s claim for benefits.

 

  8.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  8.2.4 Timing of Company’s Response. The Company shall respond in writing to
such Claimant within sixty (60) days after receiving the request for review. If
the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional sixty (60) days by notifying the Claimant in writing, prior to the
end of the initial sixty (60) day period, that an additional period is required.
The notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.

 

  8.2.5 Notice of Decision. The Company shall notify the Claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

(a) The specific reasons for the denial;

(b) A reference to the specific provisions of the Agreement on which the denial
is based; and

(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits.



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENTS AND TERMINATION

This Agreement may be amended or terminated only by written agreement between
the Company and the Executive or their designated agents or representatives.

ARTICLE 10

ADMINISTRATION

 

10.1 Plan Administrator. This Agreement shall be administered by the Company’s
Compensation Committee (the “Plan Administrator”). The Plan Administrator shall
also have the discretion and authority to (i) make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Agreement
and (ii) decide or resolve any and all questions including interpretations of
this Agreement, as may arise in connection with this Agreement.

 

10.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to any agent, entity or person such administrative
duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Company.

 

10.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

ARTICLE 11

MISCELLANEOUS

 

11.1 Binding Effect. This Agreement shall bind the Executive and the Company,
their beneficiaries, survivors, executors, administrators and transferees and
any Beneficiary.

 

11.2 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof. Any and all disputes between the parties which may
arise pursuant to this Agreement shall be heard and determined before an
appropriate state or federal court serving Howard County, Maryland. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

 

11.3

Successors; Binding Agreement. In no event shall the Executive transfer or
assign this Agreement, without the Company’s prior written consent. This
Agreement shall inure to



--------------------------------------------------------------------------------

  the benefit of and be binding upon the Executive’s and the Company’s personal
or legal representatives, executors, administrators, successors, assigns,
agents, affiliates, heirs, distributees, devisees and legatees. The Company
shall require any successor to all or substantially all of the assets or
business of the Company to agree to assume the Agreement.

 

11.4 Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Sourcefire, Inc.

9770 Patuxent Woods Drive

Columbia, Maryland 21046

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

11.5 Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Company and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

John Becker     Sourcefire, Inc.

 

    By:  

 

    Title:  



--------------------------------------------------------------------------------

Annex A

[Beneficiary Designation Form]



--------------------------------------------------------------------------------

EXHIBIT D

Form of Employee Proprietary Information,

Inventions, and Non-Competition Agreement

SOURCEFIRE, INC.

EMPLOYEE PROPRIETARY INFORMATION,

INVENTIONS, AND NON-COMPETITION AGREEMENT

In consideration of my employment or continued employment by SOURCEFIRE, INC.
(the “Company”), and the compensation now and hereafter paid to me, I hereby
agree as follows:

 

1. NONDISCLOSURE.

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns. I have been informed and acknowledge that the unauthorized taking of
the Company’s trade secrets may subject me to civil and/or criminal penalties.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which

is generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 



--------------------------------------------------------------------------------

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights or
“moral rights” throughout the world. “Moral rights” refers to any rights to
claim authorship of an Invention or to object to or prevent the modification of
any Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit 1 (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit 1 but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit 1 for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to

assign in the future (when any such Inventions or Proprietary Rights are first
reduced to practice or first fixed in a tangible medium, as applicable) to the
Company all my right, title and interest in and to any and all Inventions (and
all Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company. Inventions assigned to the Company, or
to a third party as directed by the Company pursuant to this Section 2, are
hereinafter referred to as “Company Inventions.”

2.4 Unassigned Inventions. I recognize that this Agreement will not be deemed to
require assignment of any invention that was developed entirely on my own time
without using the Company’s equipment, supplies, facilities, or trade secrets
and neither related to the Company’s actual or anticipated business, research or
development, nor resulted from work performed by me for the Company.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. The Company
will keep in confidence and will not use for any purpose or disclose to third
parties without my consent any confidential information disclosed in writing to
the Company pursuant to this Agreement.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company

 



--------------------------------------------------------------------------------

Inventions in any and all countries. To that end I will execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Proprietary Rights to the Company or its designee.
My obligation to assist the Company with respect to Proprietary Rights relating
to such Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. DUTY OF LOYALTY DURING EMPLOYMENT. I understand that my employment with the
Company requires my full attention and effort. I agree that during the period of
my employment by the Company I will not, without the Company’s express written
consent, engage in any employment or business activity other than for the
Company, including but not limited to employment or business activity which is
competitive with, or would otherwise conflict with, my employment by the
Company.

5. NO SOLICITATION OF EMPLOYEES, CONSULTANTS, CONTRACTORS OR CUSTOMERS. I agree
that for the period of my employment by the Company and for two (2) years after
the date my employment by the Company ends for any reason, including but not
limited to voluntary termination by me or involuntary termination by the
Company, I will not, either directly or through others, (i) solicit or attempt
to solicit any employee, independent contractor or consultant of the Company to
become an employee, consultant or independent contractor to or for any other
person or entity, or (ii) solicit any customers of the Company with whom I had
contact or whose identity I learned as a result of my employment with the
Company if I am working with any Competitive Business as that term is defined in
Section 6, below. The parties agree that for purposes of this Agreement, a
customer is any person or entity to which the Company has provided goods or
services at any time during the period commencing six (6) months prior to my
employment with the Company and ending on the date my employment with the
Company ends.

6. NON-COMPETE PROVISION. I agree that for the period of my employment with the
Company, and for the period of one (1) year after the later of (i) the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by the Company, or (ii) the date a
court of competent jurisdiction enters an order enforcing this provision, I will
not provide services, similar to those I provided to the Company, to any person
or entity in competition with the Company within the United States of America. I
acknowledge that this non-compete provision is limited to the types of
activities and services I provided in my employment with the Company. The
Company currently engages in the network security business providing products
and services for network intrusion detection and prevention, next-generation
firewalls and malware protection; however, the parties acknowledge that this
will change as the Company develops. Therefore, the parties agree that a person
or entity is in competition with the Company if it provides services or goods
similar to those provided by the Company at the time my employment with the
Company ends (a “Competitive Business”).

7. NO CONFLICTING AGREEMENT OR OBLIGATION. I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement or obligation of any kind made prior to my
employment by the Company, including agreements or obligations I may have with
prior employers or

 



--------------------------------------------------------------------------------

entities for which I have provided services. I have not entered into, and I
agree I will not enter into, any agreement or obligation either written or oral
in conflict herewith.

8. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

9. LEGAL AND EQUITABLE REMEDIES. I recognize that in the course of employment
with the Company, I will have access to Proprietary Information, to Third Party
Information, and to employees, consultants, contractors, clients, and customers
of the Company. I also recognize that the services I will be employed to provide
are personal and unique. I understand that because of this the Company may
sustain irreparable injury if I violate this Agreement. In order to limit or
prevent such irreparable injury, the Company shall have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for a breach of this Agreement.

10. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

11. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I authorize the Company to provide notice of my rights and obligations
under this Agreement to my subsequent employer and to any other entity or person
to whom I provide services.

12. GENERAL PROVISIONS.

12.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Maryland, as
such laws are applied to agreements entered into and to be performed entirely
within Maryland between Maryland residents. I hereby expressly consent to the
personal jurisdiction of the state and federal courts for Howard County,
Maryland in any lawsuit filed there against me by Company arising from or
related to this Agreement.

12.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Moreover, if any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

12.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

12.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

12.5 Employment At-Will. I agree and understand that I am employed at-will, and
that nothing in this Agreement shall change this at-will status or confer any
right with respect to continuation of employment by the Company, nor shall it
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.

12.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 



--------------------------------------------------------------------------------

12.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
agreements or discussions between us on this subject matter. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, specifically: April 8, 2013.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

Dated:                             

 

 

(Signature)

 

(Printed Name)

ACCEPTED AND AGREED TO:

 

SOURCEFIRE, INC. By:  

 

Title:  

 

9770 Patuxent Woods Drive, Columbia, Maryland 21046

Dated:                             


 



--------------------------------------------------------------------------------

EXHIBIT 1

PREVIOUS INVENTIONS

 

TO:    SOURCEFIRE, INC.    FROM:   

 

   DATE:   

 

   SUBJECT:   

Previous Inventions

  

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
SOURCEFIRE, INC. (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

¨    No inventions or improvements. ¨    See below:   

 

  

 

  

 

¨    Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

     Invention or Improvement    Party(ies)    Relationship 1.  

 

  

 

  

 

2.  

 

  

 

  

 

3.  

 

  

 

  

 

 

¨      Additional sheets attached.

     



--------------------------------------------------------------------------------

EXHIBIT 2

APPLICANT DISCLOSURE STATEMENT

In consideration of my employment or continued employment by Sourcefire, Inc.
(the “Company”), and the compensation now and hereafter paid to me, I hereby
agree as follows:

1. Nondisclosure of Confidential Information. I acknowledge that I have not been
asked to disclose and am not providing information which would be considered as
“confidential information” belonging to my former employer(s) to the Company
during the employment application and hiring process, other than to the limited
extent that a limited disclosure of such information may be necessary to
identify whether related issues may exist if I became employed by the Company.

2. Existing Employment Agreements. Except as set forth below, I am aware of no
current or prior employment agreements between me and my current or former
employers, including but not limited to any employee code of conduct,
noncompetition, non solicitation or nondisclosure agreements, which would
restrict or otherwise may adversely affect my accepting new employment with the
Company. To the extent I have identified any such agreements, I agree to provide
copies to the Company before my hiring process is completed so that they can be
reviewed for this purpose. To the extent such agreements exist, they are
identified as follows:

 

  

 

  

My performance of my expected job duties at the Company will not breach any of
these agreements, including as to any agreement to keep in confidence
confidential, proprietary and trade secret information that I may have acquired
during my previous employment.

3. Non-delivery of Confidential Information. I agree that, if I am offered and
accept employment with the Company, I will not bring with me to my new
employment any items of “confidential information” from my former employer(s),
and will not engage in any activities that would violate any employment or other
agreements I may have with such employer(s).

4. Non-removal of Confidential Information. I further acknowledge that, in
preparation for engaging in the hiring process with the Company, I have not
removed any written, electronic or other materials containing “confidential
information” of my current employer, whether or not such would assist me
according to my understanding of the job position(s) for which I am being
considered by the Company.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

Dated:                             

 

 

(Signature)

 